FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 SAN LUIS & DELTA-MENDOTA                             No. 14-17493
 WATER AUTHORITY; WESTLANDS
 WATER DISTRICT,                                        D.C. No.
               Plaintiffs-Appellees,                 1:13-cv-01232-
                                                        LJO-GSA
                       v.

 RYAN ZINKE,* as Secretary of the
 U.S. Department of the Interior; U.S.
 DEPARTMENT OF THE INTERIOR; U.S.
 BUREAU OF RECLAMATION; DAVID
 MURILLO, as Acting Commissioner,
 Bureau of Reclamation, U.S.
 Department of the Interior; DAVID
 MURILLO, as Regional Director,
 Mid-Pacific Region, Bureau of
 Reclamation, U.S. Department of the
 Interior,
                          Defendants,

 PACIFIC COAST FEDERATION OF
 FISHERMEN’S ASSOCIATIONS;




    *
      Ryan Zinke and David Murillo are substituted for their predecessors,
Sally Jewell and Michael L. Connor, as Acting Secretary of the U.S.
Department of the Interior and Acting Commissioner, Bureau of
Reclamation, pursuant to Fed. R. App. P. 42(c)(2).
2                  SAN LUIS V. ZINKE

INSTITUTE FOR FISHERIES
RESOURCES; YUROK TRIBE,
            Intervenor-Defendants,

                and

HOOPA VALLEY TRIBE,
   Intervenor-Defendant-Appellant.



SAN LUIS & DELTA-MENDOTA                No. 14-17506
WATER AUTHORITY; WESTLANDS
WATER DISTRICT,                            D.C. No.
              Plaintiffs-Appellees,     1:13-cv-01232-
                                           LJO-GSA
                 v.

RYAN ZINKE, as Secretary of the
U.S. Department of the Interior; U.S.
DEPARTMENT OF THE INTERIOR; U.S.
BUREAU OF RECLAMATION; DAVID
MURILLO, as Acting Commissioner,
Bureau of Reclamation, U.S.
Department of the Interior; DAVID
MURILLO, as Regional Director,
Mid-Pacific Region, Bureau of
Reclamation, U.S. Department of the
Interior,
             Defendants-Appellants,

                and
                   SAN LUIS V. ZINKE                     3

HOOPA VALLEY TRIBE; PACIFIC
COAST FEDERATION OF FISHERMEN’S
ASSOCIATIONS; INSTITUTE FOR
FISHERIES RESOURCES; YUROK
TRIBE,
             Intervenor-Defendants.



SAN LUIS & DELTA-MENDOTA                No. 14-17515
WATER AUTHORITY; WESTLANDS
WATER DISTRICT,                            D.C. No.
              Plaintiffs-Appellees,     1:13-cv-01232-
                                           LJO-GSA
                 v.

RYAN ZINKE, as Secretary of the
U.S. Department of the Interior; U.S.
DEPARTMENT OF THE INTERIOR; U.S.
BUREAU OF RECLAMATION; DAVID
MURILLO, as Acting Commissioner,
Bureau of Reclamation, U.S.
Department of the Interior; DAVID
MURILLO, as Regional Director,
Mid-Pacific Region, Bureau of
Reclamation, U.S. Department of the
Interior,
                         Defendants,

HOOPA VALLEY TRIBE; PACIFIC
COAST FEDERATION OF FISHERMEN’S
ASSOCIATIONS; INSTITUTE FOR
FISHERIES RESOURCES,
             Intervenor-Defendants,
4                  SAN LUIS V. ZINKE


                and

YUROK TRIBE,
   Intervenor-Defendant-Appellant.



SAN LUIS & DELTA-MENDOTA                No. 14-17539
WATER AUTHORITY; WESTLANDS
WATER DISTRICT,                            D.C. No.
              Plaintiffs-Appellants,    1:13-cv-01232-
                                           LJO-GSA
                 v.

RYAN ZINKE, as Secretary of the            ORDER
U.S. Department of the Interior; U.S.
DEPARTMENT OF THE INTERIOR; U.S.
BUREAU OF RECLAMATION; DAVID
MURILLO, as Acting Commissioner,
Bureau of Reclamation, U.S.
Department of the Interior; DAVID
MURILLO, as Regional Director,
Mid-Pacific Region, Bureau of
Reclamation, U.S. Department of the
Interior,
              Defendants-Appellees,

HOOPA VALLEY TRIBE; YUROK
TRIBE; PACIFIC COAST FEDERATION
OF FISHERMEN’S ASSOCIATIONS;
INSTITUTE FOR FISHERIES
RESOURCES,
   Intervenor-Defendants-Appellees.
                        SAN LUIS V. ZINKE                             5

                       Filed March 23, 2017

Before: Alex Kozinski and N. Randy Smith, Circuit Judges,
         and Sharon L. Gleason,** District Judge.


                              ORDER

  The Yurok Tribe’s motion to correct opinion is
GRANTED.

    The Opinion filed on February 21, 2017, is amended as
follows: on slip Opinion page 8, line 26, and page 11, line 21,
please change “forty” to “approximately forty-four.”




    **
       The Honorable Sharon L. Gleason, United States District Judge for
the District of Alaska, sitting by designation.